DETAILED ACTION
Priority
This action is in response to the U.S. filing dated 01 January 2020 which claims a foreign priority date, under 35 U.S.C 119(a)-(d), of 22 January 2019.  Claims 1-11 are pending and have been considered below.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 January 2020 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yeow et al. (US 2017/0042439 A1) in view of Petley et al. (US 2019/0166434 A1).

As for independent claim 1, Yeow teaches a device comprising:
a memory storing an emotion template with a plurality of emotional statuses [(e.g. see Yeow paragraphs 0082, 0083 and Fig. 7 numerals 708-712, 702-706) ”brainwave stimuli for a particular brainwave state 708-712, and the waveforms that arise from the triggered brainwaves will be detected, see plots 702-706. This ].
a processor electrically coupled to the memory, the processor receiving a plurality of characteristic values transformed from a plurality of brain waves of a pet [(e.g. see Yeow paragraphs 0076, 0081, 0082 and Figs. 6 and 7) ”that can detect brainwaves via electrodes 104 placed on the scalp, and uses a series of amplifier 106, signal filter 108 and analog-to-digital converter 110 for calibration and subsequent wireless/wired transmission of the detected brainwave signals … Data from the EEG device 300 can be wirelessly accessed via a computer/phone/tablet device through a real-time data display (not shown) which plots, for example, the time and frequency-domain EEG information, the power of the targeted brainwave state, as well as processed data that shows the intensity level of the mental state of interest. FIG. 4 shows example plots of the time domain, frequency domain and alpha power (curves 400, 402 and 404 respectively) for an eyes open state, and FIG. 5 ].
wherein the brain waves are obtained by detection via a brainwave detecting device [(e.g. see Yeow paragraph 0061 and Fig. 3) ”The brainwave-sensing device, a lightweight and portable instrument, will for example be worn on a specific region of the head to track the brainwaves of the user, and is fitted with dry electrodes that provide improved user handling and comfort”].
an output/input device electrically coupled to the processor [(e.g. see Yeow paragraph 0061) ”smartphone, tablet, laptop, desktop computer, phone, camera, or external instrument, which can be installed with the brainwave detection software to which the collected brainwave signals can be transmitted. The software processes the brainwave signals, for example to ].
wherein, the processor determines whether the brain waves match a first emotional status of the plurality of emotional statuses, and when the brain waves match the first emotional status, information regarding the pet being in the first emotional status is output at the output/input device [(e.g. Yeow paragraphs 0083, 0084, 0085 and Fig. 9A-B numerals 904, 918) ”Based on the calibration, brainwave state identification can be obtained and the real-time brainwave state of users 800(1)-(N) can be detected … in the data visualization step according one embodiment illustrated in Fig. 9A), the brainwave information can be plotted against time (plot 900), whereby selecting a time segment e.g. 902 of the plot 900 can reveal the brainwave state 904 at the particular time event. The brainwave information can for example be projected on a colored scale to indicate the brainwave levels … The EEG-device can be integrated for use with external systems such as cameras e.g. 916 with video function, as illustrated in FIG. 9B). The brainwave information at the particular time event can be recorded during the video recording, and projected 918 on a colored/numerical scale to indicate the user's brainwave levels during a certain experience or activity performed by the user”].

Yeow does not specifically teach determining whether the brain waves correspond to a stable state based on variation of the characteristic values during a period, when the brain waves corresponding to the stable state, or wherein, when the brain waves do not match at least one of the plurality of emotional statuses, the processor updates the emotion template in accordance with a confirmation operation and the plurality of characteristic values.  However, in the same field of invention, Petley teaches:
determining whether the brain waves correspond to a stable state based on variation of the characteristic values during a period [(e.g. see Petley paragraphs 0032, 0034, 0044, 0080) ”the wearer may be prompted not to move and to avoid thinking about (e.g., imagining or planning) moving a part of wearer's body. The method involves detecting 104, during the baseline period, EEG signals from or proximate to the wearer's ear by the ear-worn electronic device. The EEG signals associated with the baseline period are stored … computing 110 discriminability metrics for the candidate control movements, both versus each other and versus a non-movement baseline period … the brain states of interest are different control movements and the baseline (non-movement) state … using the EEG signals, discriminability metrics for the candidate control movements and the baseline period. The discriminability metrics indicate how discriminable neural signals associated with the candidate control movements and the ].
when the brain waves corresponding to the stable state [(e.g. see Petley paragraph 0054) ”The method shown in FIG. 6 involves receiving 602 EEG signals from or proximate to a wearer's ear. The EEG signals are associated with each of a number of selected control movements of the wearer and a baseline period of non-movement of the wearer. The method involves providing 604 a multiplicity of disparate data analysis pipelines. The method also involves processing 606 the EEG signals associated with each of the selected control movements and the baseline period using the disparate data analysis pipelines. The method further involves selecting 608 the data analysis pipeline, or a weighted sum of multiple pipelines, that most effectively translates features of the EEG signals to device control parameters. The features of the EEG signals translated to device ].
wherein, when the brain waves do not match at least one of the plurality of emotional statuses, the processor updates the emotion template in accordance with a confirmation operation and the plurality of characteristic values [(e.g. see Petley paragraphs 0079, 0080) ”Successful implementation of a motor BCI of an ear-worn electronic device involves a number of processes, which can be broadly categorized as algorithm training, user training, and adaptation. To operate in the real world, the motor BCI typically utilizes classifiers to identify motor commands in real-time. Different algorithms are required for different types of user commands (e.g., commands that are issued in response to a prompt versus commands that are generated spontaneously). Regardless of type, to achieve optimal performance, these algorithms are trained using each individual's brain data—this is because each person's brain activations are unique. In training and optimizing the classifier, some important factors that determine the usability of the interface, such as the false alarm rate (when the system mistakenly identifies a command that was not presented), the false rejection rate (when the system mistakenly fails to identify a command that was presented) … Wearer training employs these real-time classifiers or ].  Examiner notes 
Therefore, considering the teachings of Yeow and Petley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add determining whether the brain waves correspond to a stable state based on variation of the characteristic values during a period, when the brain waves corresponding to the stable state, or wherein, when the brain waves do not match at least one of the plurality of emotional statuses, the processor updates the emotion template in accordance with a confirmation operation and the plurality of characteristic values, as taught by Petley, to the teachings of Yeow because user training causes changes to the user's neural signals, making them easier for real-time classifiers to identify and a natural consequence of these changes, as well as other changes over time, is that the classification algorithm must be re-trained to perform optimally with the wearer's new neural response (e.g. see Petley paragraph 0080).

As for dependent claim 2, Yeow and Petley teach the device as described in claim 1 and Yeow further teaches:
wherein, when the brain waves do not match at least one of the plurality of emotional statuses, the processor creates a second emotional status in the emotion template based on the characteristic values and the confirmation operation received from the output/input device [(e.g. Yeow paragraphs 0082, 0083) ”brainwaves of interest that can be captured in example embodiments include, but are not limited to, ].  Examiner notes that, if a particular emotion has not been calibrated, then the brain wave frequency characteristics will be linked to that particular emotion.

As for dependent claim 3, Yeow and Petley teach the device as described in claim 1, but Yeow does not specifically wherein the processor transforms the brain waves to Petley teaches:
wherein the processor transforms the brain waves to the characteristic values based on a transform algorithm comprising a fast Fourier transform algorithm or a wavelet transform algorithm [(e.g. see Petley paragraphs 0057, 0070) ”candidate data analysis pipeline A involves Laplacian re-referencing, spectral decomposition using wavelets, and classification using a support vector machine. Candidate data analysis pipeline B involves a deep neural network. Candidate data analysis pipeline C involves denoising using artifact rejection to remove cardiac (ECG) artifacts, spectral decomposition using autoregression, independent component analysis to reduce the dimensionality of the data, and then classification using linear discriminant analysis. Candidate data analysis pipeline D uses Fourier bandpass filtering and spatial filtering for denoising and dimensionality reduction, then classifies using logistic regression … Examples of candidate spectro-temporal features include rate of zero crossings, Hilbert transforms, wavelet decomposition, Fourier-based spectral decomposition, Empirical Mode Decomposition, autoregression, matching pursuit, and a Welch periodgram. Fourier-based spectral decomposition involves taking the Fourier transform (e.g., Fast Fourier Transform or FFT) of ].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 4, Yeow and Petley teach the device as described in claim 1, but Yeow does not specifically teach the following limitations.  However, Petley teaches:
wherein the processor transforms the brain waves to frequency data items corresponding to a number N of frequencies based on a transform algorithm, wherein the frequency data items for the number N of frequencies are the characteristic values, and the characteristic values comprise of a separate characteristic set, the processor, based on a number K of frequency data items for each frequency among a number K of characteristic sets during the period, computing a median of the number K of frequency data items corresponding to the number N of frequencies, and generating a reference characteristic set based on the K medians [(e.g. see Petley paragraphs 0051, 0053, 0067-0073 and Fig. 7) ”A feature extraction stage 512 operates on the denoised EEG signal 502 to obtain measurements of the desired signal elements (e.g., alpha and beta power fluctuations). As will be described hereinbelow, many different algorithms and combination of algorithms can be used to perform feature extraction … the calculation is validated using metrics by a validator 520. The validator 520 may be configured to ].
wherein the processor calculates a frequency data difference for each frequency between each separate characteristic set and the reference characteristic set, and determines whether the brain waves correspond to the stable state based on the frequency data differences [(e.g. see Petley paragraphs 0032, 0034, 0044, 0080) ”the wearer may be prompted not to move and to avoid thinking about (e.g., imagining or planning) moving a part of wearer's body. The method involves detecting 104, during the baseline period, EEG signals from or proximate to the wearer's ear by the ear-worn electronic device. The EEG signals associated with the baseline period are stored … computing 110 discriminability metrics for the candidate control movements, both versus each other and versus a non-movement baseline period … the brain states of interest are different control movements and the baseline (non-movement) state … using the EEG signals, discriminability metrics for the candidate control movements and the baseline period. The discriminability metrics indicate how discriminable neural signals associated with the candidate control movements and the baseline period are from one another … a threshold can be established, such as a distance value of 60, to distinguish between acceptable and unacceptable distance metric values. The candidate control movements ].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 5, Yeow and Petley teach the device as described in claim 4, but Yeow does not specifically teach wherein the brain waves are determined as in the stable state when the frequency data differences are less than a predetermined threshold.  However, Petley teaches:
wherein the brain waves are determined as in the stable state when the frequency data differences are less than a predetermined threshold [(e.g. see Petley paragraphs 0032, 0034, 0044, 0080) ”the wearer may be prompted not to move and to avoid thinking about (e.g., imagining or planning) moving a part of wearer's body. The method involves detecting 104, during the baseline period, EEG signals from or proximate to the wearer's ear by the ear-worn electronic device. The EEG signals associated with the baseline period are stored … computing 110 discriminability metrics for the candidate control movements, both versus each other and versus a non-movement baseline period … the brain states of interest are different control movements and the baseline (non-movement) state … using the EEG signals, discriminability metrics for the candidate control movements and the baseline period. ].
The motivation to combine is the same as that used for claim 1.

As for independent claim 6, Yeow and Petley teach a system.  Claim 6 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 7, Yeow and Petley teach the system as described in claim 6; further, claim 7 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 8, Yeow and Petley teach the system as described in claim 6; further, claim 8 discloses substantially the same limitations as claims 4 and 5.  Therefore, it is rejected with the same rational as claims 4 and 5.

claim 9, Yeow and Petley teach a method.  Claim 9 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 10, Yeow and Petley teach the method as described in claim 9; further, claim 10 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 11, Yeow and Petley teach the method as described in claim 9; further, claim 11 discloses substantially the same limitations as claims 4 and 5.  Therefore, it is rejected with the same rational as claims 4 and 5.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2020/0214612 A1 issued to Liu et al. on 09 July 2020.  The subject matter disclosed therein is pertinent to that of claims 1-11 (e.g. using brain waves to apply an emotional tag on the display).
U.S. Patent 7,716,697 B2 issued to Morikawa et al. on 11 May 2010.  The subject matter disclosed therein is pertinent to that of claims 1-11 (e.g. matching received brain waves to a template).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174